Plaintiff in error has sued out a writ of error to review the judgment of the municipal court of Chicago finding him guilty of assault with a deadly weapon, an automobile, on Elizabeth Mason, and sentencing him to one year in the house of correction and to pay a fine of $200 and costs. A motion to vacate the judgment was overruled on February 16, 1929, and almost four months later, June 12, 1929, a bill of exceptions was tendered to and signed by the court.
The crime with which plaintiff in error is charged is a misdemeanor, but he seeks justification of his appeal to this court by claiming it was error of the trial court to *Page 359 
overrule his motion for a continuance in order to employ counsel, and that his constitutional rights have therefore been invaded. All the errors assigned by plaintiff in error are based upon matters which appear only in the bill of exceptions. September 24, 1929, defendant in error filed a motion in this court to strike the bill of exceptions. Section 38 of the Municipal Court act provides that a bill of exceptions may be tendered to the judge at any time within sixty days after the entry of a final order for judgment, or within such further time thereafter as the court, upon application made therefor within such sixty days, may allow. No intervening order extending the time to file the bill of exceptions was made, and the motion of the defendant in error to strike the bill of exceptions has been allowed by this court. We therefore have no errors to consider.
The writ will be dismissed.
Writ dismissed.